Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.      Claims 1, 4, 5, 7, 9 are objected to because of the following informalities: 
	Claim 1, line 4, “ that can receive power” should be – is configured to receive—
	Claim 4, line 4-5, “ in accordance with an operation” should be – the operation concerning movement of the seat—
	Claim 5, line 3, “ that can detect” should be – configured to detect—
	Claim 7 , line 2, “ stop the movement of the seat” should be – stop movement of the seat—
	Claim 9, line 3, “ a plurality of the power transmission units” should be – a plurality of power transmission units--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ power transmission unit” in claims 1 and  9 , “power reception unit” in claims 1-2, 5-7,“ power storage unit” in claim 2-3, “position detection unit” in claim 5 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA (JP2015134513A)   in view of  Ha (US 20180226843)
With regard to claim 1, YANAGIDA  teaches a power supply system for a seat ( 4, Fig. 2) that is slidable with respect to a rail ( e.g., 3, Fig. 2) provided on a floor portion ( 2. Fig. 2) of a vehicle body, the power supply system comprising: a power transmission unit (This element is interpreted under 35 U.S.C. 112(f) as power transmission coil  in applicant’s specification para [0020]) (co2, Fig. 1, Fig. 2 in Yanagida) provided on the floor portion ( 2, Fig. 2);
a power reception unit (This element is interpreted under 35 U.S.C. 112(f) as power reception coil”  in applicant’s specification para [0019]) ( e.g., Co1, Fig. 1, Fig. 2) that is fixed to the seat( 4, Fig. 2) and that can receive power from the power transmission unit ( Co2, Fig. 2) at a normal position facing the power transmission unit( see Fig. 2, Co2 face Co1).
Yanagida does not teach moving means for moving the power reception unit to the normal position when the power reception unit is not at the normal position.
However, Ha teaches moving means (This element is interpreted under 35 U.S.C. 112(f) as a motor  in applicant’s specification para [0019]) ( e.g., 130, Fig. 4 with motor 132a, 132 b) for moving the power reception unit ( 110, Fig. 4) to the normal position ( 110 towards 200 with distance satisfy a predetermined range[0019], Fig. 4) when the power reception unit is not at the normal position ( the distance between 110 and 200 not satisfy a predetermined range) ( The  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yanagida, to include moving means for moving the power reception unit to the normal position when the power reception unit is not at the normal position, as taught by Ha, in order to move the power reception unit to a position with higher power transfer efficiency, improve the operating efficiency, and avoid waste of the power in the transfer.
With regard to Claim 2, the combination of Yanagida and Ha teaches all the limitation of claim 1, Ha further teaches wherein the seat  includes a power storage unit (This element is interpreted under 35 U.S.C. 112(f) as “a battery” applicant’s specification para [0021]) ( e.g., 140, 150, Fig. 3)configured to store power received by the power reception unit ( e.g., 110, Fig. 3)([0079] 140 include battery to store power from 110) [0082] 150 include battery and receives power from 110), and the moving means ( e.g., 130, Fig. 3)  moves the power reception unit (e.g., 110, Fig. 3)  to the normal position ( The processor 120 may control the driver 130 to move the power receiver 110 until the distance between the power receiver 110 and the wireless power transmission apparatus 200 is within the predetermined distance range [0083]) with the power supplied from the power storage unit ( e.g. 140, 150, Fig. 3) ( see [0080][0081] 140, 150 provides power to driver 130).
With regard to Claim 8, the combination of Yanagida and Ha teaches all the limitations of claim 1, Ha further teaches wherein the moving means is provided at the seat ( Ha teaches the moving meaning 130 integrated with receiver 110 in Fig. 2, while Yanagida teaches the receiver at the seat 41 as shown in Fig. 2)


5. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA (JP2015134513A)   and  Ha (US 20180226843) in further view of Pandya(US20110291615A1)
With regard to claim 3, the combination of Yanagida and Ha teaches all the limitations of claim 2, but not a power supply switch configured to turn on/off power supply from the power storage unit to the moving means; and control means for turning the power supply switch on/off.
However, Pandya teaches a power supply switch ( e.g., 109,Fig. 1A) configured to turn on/off power supply from the power storage unit  ( e.g., 110, Fig. 1A) to the moving means( 111 Fig. 1A 111 is a motor [0033], Fig. 3, Ha teaches the power storage provides power to the moving means); and control means (This element is interpreted under 35 U.S.C. 112(f) as “control unit” in applicant’s specification para [0032]), ( e.g., [0033] control circuits  to turn switch) for turning the power supply switch ( e.g., 109, Fig. 1A) on/off.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 2, to include a power supply switch configured to turn on/off power supply from the power storage unit to the moving means; and include control means for turning the power supply switch on/off, as taught by Pandya, in order to control the power supply of particular device based on the user’s requirement or the requirement of the operation, save the power when necessary, improve the functionality of the system and enhance the user’s experience.

6. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA (JP2015134513A)  ,  Ha (US 20180226843) and Pandya(US20110291615A1)  in further view of Ueta (US20110228429A1)
With regard to claim 4, the combination of Yanagida, Ha and Pandya teaches all the limitations of claim 3, Yanagida further teaches operation means for allowing a user to perform 
Yanagida does not teach the control means turns the power supply switch on/off in accordance with an operation of the operation means.
However, Ueta teaches the control means(This element is interpreted under 35 U.S.C. 112(f) as “control unit” in applicant’s specification para [0032]) ( e.g., control circuit 108, Fig. 13) turns the power supply switch ( e.g., 107a, Fig. 13)  on/off in accordance with an operation of the operation means (This element is interpreted under 35 U.S.C. 112(f) as “a slide switch for sliding the seat through user’s operation” in applicant’s specification para [0021]) (106b, slide switch[0014] Fig. 13) ( switching the semiconductor switch 107 on only when … a slide switch106b is turned on [0012]) ( Note: Ueta also teach about the operation means for allowing a user to perform an operation concerning movement of the seat such as the slide switch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3, to configure the control means turns the power supply switch on/off in accordance with an operation of the operation means, as taught by Ueta, in order to only turn on the power supply when the slide switch is turned on to save the power, avoid the waste of the battery power, and improve the operating efficiency of the system.

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA (JP2015134513A) and  Ha (US 20180226843) in further view of  Akihiro II ( US 20180287434)
With regard to claim 5, the combination of Yanagida and Ha teaches all the limitations of claim 1,but not a position detection unit that can detect the position of the power reception unit, wherein the moving means moves the power reception unit to the normal position based on a detection result provided from the position detection unit.
However, Akihiro II teaches a position detection unit (This element is interpreted under 35 U.S.C. 112(f) as “sensor” applicant’s specification para [0026])( Dru2, Fig. 3) wherein the moving means moves the power reception unit to the normal position based on a detection result provided from the position detection unit ([0041] teaches about move the power reception coil to align with the power transmission coil based on information calculated by the position detection circuit, and Ha teaches about a means moves the power reception unit to a normal position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 1, to include a position detection unit that can detect the position of the power reception unit, and configure moving means moves the power reception unit to the normal position based on a detection result provided from the position detection unit, as taught by Akihiro II, in order to use the position detection function to detect the position relationship between the transmitter coil and receiver coil, and then move the receiver coil towards the transmission coil to improve the power transfer efficiency.
With regard to claim 6, the combination of Yanagida and Ha teaches all the limitations of claim 1, Ha further teaches wherein the moving means is a power reception moving unit ( e.g., 130, Fig. 4) configured to move the power reception unit ( e.g., 110, Fig. 4) with respect to the seat ( e.g., 10, Fig. 4) ( As shown in Fig. 4, Ha teaches the power reception unit 110 moves upward and .

8. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA (JP2015134513A) and  Ha (US 20180226843) ,  Akihiro II ( US 20180287434) in further view of  Ueta (US20110228429A1)
With regard to claim 7, the combination of Yanagida, Ha and Akihiro II teaches all the limitations of claim 6.
Yanagida does not teach the operation means for allowing a user to stop the movement of the seat ,  control means for controlling the power reception moving unit to move the power reception unit with respect to the seat when an operation for stopping the movement of the seat is performed by the operation means.
	However, Ueta teaches  the operation means for allowing a user to stop the movement of the seat(This element is interpreted under 35 U.S.C. 112(f) as “a slide switch for sliding the seat through user’s operation” in applicant’s specification para [0021]) ( 106b, Fig. 13 slide switch can turn off the slide motor 102b, to stop movement of the seat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 6, to include  operation means for allowing a user to stop the movement of the seat, as taught by Ueta, in order to allow the user to control the movement of the seat, avoid unnecessary movement of the seat , save the power and improve the efficiency of the operating system.
Further, Ha teaches  control means  (e.g., 120, Fig. 4) for controlling the power reception moving unit ( e.g., 130, Fig. 4) to move the power reception unit ( e.g., 110, Fig. 4) with respect 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yanagida and Ueta, to include control means for controlling the power reception moving unit to move the power reception unit with respect to the seat when an operation for stopping the movement of the seat is performed by the operation means, as taught by Ueta, in order to stabilize the main body such as seat which makes it easy to move the reception unit, simplify the control process , reduce the control cost and improve the operation efficiency.

9. Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA (JP2015134513A)   and  Ha (US20180226843) in view of Choi (US 20190260238)
With regard to claim 9, the combination of Yanagida and Ha teaches all the limitations of claim 1, Yanagida further teaches a plurality of the power transmission units ( two Co2 [0041], Fig. 2), wherein, on the floor portion ( e.g., 3, Fig. 2), the power transmission unit are disposed along a slide direction of the seat (see co2 is along the slide direction of the seat, Fig. 2).
 	Yanagida does not explicitly teach the plurality of power transmission units are disposed side by side along a slide direction of the seat.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the plurality of power transmission units to be disposed side by side along a slide direction of the seat, as taught by Choi, in order to extend the range of power transmission, make sure the power reception coil to receive power in various locations along the slide direction, satisfy user’s requirement to move the seat while maintaining the efficiency of the power transfer.



Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber( US20140015336) teaches about switch connected to the power receiver and the load.
Metcalf (US 9124308) teaches about furniture with wireless power
Jacobs ( US 9730518) teaches about a limit switch to stop the moving of the chair
Amano US9401621 teaches about auto positioning seat
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836